DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/535,463, filed on 08/08/2019, now US patent No. 10,888,005; and which is a continuation of U.S. application 15/747,584, filed on 01/25/2018, now US patent No. 10,420,227.  

Information Disclosure Statement
The IDS filed on 11/27/2020; 05/03/2021; and 09/27/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 11/27/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Howes [US 2015/0316962] in view of Hamada et al. [US 2012/0231694].
Regarding claim 1, Howes discloses an electronic device (figures 1-8) comprising:
a housing (6, figures 1 and 7-8) comprising a first portion (a front/right portion of the housing 6 which is cooperated with a handle 4, figures 1 and 3a-c) having an opening (8, figures 1 and 3a-c), a second portion (a rear/left portion of the housing 6, figures 1 and 3a-c) opposite to the first portion, a third portion (a bottom -left portion connected b/w the first and second portions, figure 1) connecting the first portion and the second portion, and a fourth portion (a top-right portion connected b/w the first and second portions, figure 1) opposite to the third portion;
a roll (5, figures 1 and 3a-c) mounted in the housing, wherein a distance between the roll and the third portion is different from a distance between the opening and the third portion (a distance b/w the roll or an edge of the flexible display to the third portion is less than a distance between an edge of the opening to the third portion of the housing 6, figure 1.  This fact allows the flexible display being retractable therefrom the roller 5, figure 1); and
a flexible display (1, figures 1 and 3a-c) wound on the roll and being extendable and retractable through the opening based on a rotation direction of the roll (figures 1, 3a-c and 7-8).
Howes discloses the claimed invention except for a guide member disposed on an inner surface of the first portion and configured to guide the flexible display to proceed in a direction perpendicular to the inner surface of the first portion.

It would have been to one of ordinary skill in the art at the time the invention was made to use the guide member design of Hamada, in the display housing of Howes, for the purpose of guiding the flexible display in the display device.
Regarding claim 2, Howes, in view of Hamada, disclose a roll guide (13, figures 7-8) configured to guide the roll to move in a direction capable of maintaining a proceeding direction of the flexible display toward the opening in the housing, based on a variation in a wound length of the flexible display on the roll (figures 7-8); and a central shaft (7, figures 1-8) serving as an axis of rotation of the roll, wherein the roll guide guides the central shaft.
Regarding claim 6, Howes, in view of Hamada, disclose wherein the roll guide is further configured to guide the roll to move in a direction perpendicular to the proceeding direction of the flexible display toward the opening in the housing (figures 7 and 8a-b).
Regarding claim 7, Howes, in view of Hamada, disclose wherein the roll guide is further configured to guide the roll to move diagonally in a direction perpendicular to the proceeding direction of the flexible display toward the opening (figures 7 and 8a-8b).

Regarding claim 8, Howes, discloses the claimed invention except for a display guide having a supporting surface configured to support the flexible display wound on the roll, and to guide the flexible display when the flexible display is unwound from the roll, toward the opening in the housing, wherein the supporting surface extends toward the opening.
Hamada et al., disclose the retractable device (1, figures 1-4), comprising at least one first portion, wherein the first portion provides an opening (at least one opening 35, figures 3-4) to allow a flexible display (B, figures 3-4) being extended and/or retractable therefrom its roller mounted within the retractable device (figures 3-4), and at least one display guide (37a, figure 4) having a supporting surface configured to support the flexible display wound on the roll, and to guide the flexible display when the flexible display is unwound from the roll, toward the opening in the housing, wherein the supporting surface extends toward the opening.
It would have been to one of ordinary skill in the art at the time the invention was made to use the guide member design of Hamada, in the display housing of Howes, for the purpose of guiding the flexible display in the display device.
Regarding claim 9, Howes, discloses the claimed invention except for wherein the guide member is further configured to guide the flexible display at a side opposite to the display guide with respect to the flexible display interposed between the guide member and the display guide. 
	Hamada et al., further disclose wherein the guide member (37b, figure 4) is further configured to guide the flexible display at a side opposite to the display guide (37a, figure 4) with respect to the flexible display interposed between the guide member and the display guide. 

Regarding claim 10, Howes, disclose the claimed invention except for wherein the guide member is further configured to guide the flexible display in a horizontal direction after passing through the opening.
Hamada et al., further disclose wherein the guide member (37b, figure 4) is further configured to guide the flexible display in a horizontal direction after passing through the opening (figure 4).
It would have been to one of ordinary skill in the art at the time the invention was made to use the guide member design of Hamada, in the display housing of Howes, for the purpose of guiding the flexible display in a horizontal direction after the flexible display moves out of the opening of the display device.
Regarding claim 16, Howes, discloses the claimed invention except for wherein the supporting surface is inclined with respect to a direction in which the flexible display extends out of the housing.
	Hamada discloses the retractable device (1, figures 1-4), comprising at least one display sheet guide (37a & 37b and 37c, figure 4) including a supporting surface (a surface of the support guide member 37c, figure 4) configured to support a flexible display sheet (B, figure 4) and guide the flexible display sheet unwound from a roll, wherein the supporting surface is inclined with respect to a direction in which the flexible display extends out of the housing (37c, figure 4).
.

Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howes, in view of Hamada, as applied to claim 2 above, and further in view of Kim et al. [US 2016/0187929]. 
Regarding claim 3, Howes, in view of Hamada, disclose the claimed invention except for a winding member configured to provide elastic force in a direction capable of winding the flexible display on the roll.
Kim et al., disclose an electronic device (figures 1-14) comprising a flexible display (100, figures 1-3) being woundable on a roller (200, figures 2-4) and extendable and retractable through an opening (612, figure 2) based on a rotation direction of the roll; a winding member (the member 330 guides the roller to move clockwise/counterclockwise to push and/or wound the flexible display through the opening 612, figure 2) configured to provide elastic force in a direction capable of winding the flexible display on the roll.
It would have been to one of ordinary skill in the art at the time the invention was made to add the winding member in the electronic device of Howes, in view of Hamada, as suggested by Kim et al., for the purpose of providing elastic force to wind the roller in the electronic device.
Regarding claim 4, Howes, in view of Hamada and Kim et al., disclose a locking unit (paragraph 0036) configured to lock the roll so as not to rotate in a direction of the elastic force of the winding member.
Regarding claim 5, Howes, in view of Hamada, disclose the claimed invention except for wherein the locking unit comprises a stopper projection provided on the roll; and a stopper lever having a release location where interference with the stopper projection is released, and a contact location where the stopper lever is obstructed by the stopper projection to stop rotation of the roll.
Kim et al., disclose wherein the locking unit comprises a stopper projection (340 & 360, figures 12-13) provided on the roll; and a stopper lever (500 & 520, figures 12-13) having a release location where interference with the stopper projection is released, and a contact location where the stopper lever is obstructed by the stopper projection to stop rotation of the roll.
It would have been to one of ordinary skill in the art at the time the invention was made to use the locking unit design of Kim et al., in the electronic device of Howes, in view of Hamada, for the purpose of facilitating control a rotatable motion of the roller in the electronic device.
Regarding claim 15, Howes, in view of Hamada, disclose the claimed invention except for a pinion gear configured to rotate together with the roll; and a rack gear connected to the pinion gear and extending in an extension direction of the roll guide.
	Kim et al., further disclose a gear mechanism (300 & 400, figures 8-13) cooperated with the roller, wherein the gear mechanism comprises a pinion gear rotating together with the roll (200, figure 13) and a rack gear connected to the pinion gear (300, figure 13).
	It would have been to one of ordinary skill in the art at the time the invention was made to use gearing mechanism design of Kim et al., with the roller in the electronic .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Howes, in view of Hamada, as applied to claim 8 above, and further in view of Lee et al. [US 2016/0139633].
Regarding claims 11-12, Howes, in view of Hamada, disclose the claimed invention except for a push member configured to push the roll toward the display guide such that the flexible display wound on the roll contacts the supporting surface and an elastic member configured to provide elastic force to push the push member toward the display guide.
	Lee et al., disclose a display apparatus (100, figures 1-10) comprising a push member (600a & 610a, figures 3-10), wherein the push member comprises an elastic member (610a, figures 3-10) configured to provide elastic force to push a roll (400, figures 3-8) toward a display guide in such a manner that a flexible display (200, figures 1-10) wound on the roll contacts the supporting surface (figures 1-10).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a push member design to cooperate with the roller in the electronic device of Howes, in view of Hamada, as suggested by Lee et al., for the purpose of preventing tangle of the flexible display during winding thereof.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howes, in view of Hamada, as applied to claim 1 above, and further in view of Kim et al. [US 2016/0205791]. 
Regarding claim 17, Howes, in view of Hamada, disclose the claimed invention except for a side protector disposed in at least one width-direction side of the flexible display, the side protector is thicker than the flexible display.
	Kim et al., disclose a rollable display device (10, figures 1A-1D) comprising a side protector (210, 240, figures 1A-1D) disposed in at least one width-direction side of a rollable/flexible display (150, figures 1A-1D), the side protector is thicker than the rollable/flexible display (210, 240, figures 1A-1B).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the side protector design of Kim et al., for the flexible display of Howes, in view of Hamada, for the purpose of protecting both edges of the flexible display during retraction of the flexible display panel.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howes, in view of Hamada, as applied to claim 2 above, and further in view of Saylor et al. [US 4,173,087]. 
Regarding claim 18, Howes, in view of Hamada, disclose the claimed invention except for a winder configured to rotate the roll, wherein the winder is connected from outside the housing to the central shaft.
Saylor et al., disclose a display module (80, figures 9-10) comprising a plurality of driving rollers (84, 85, 86, and 87, figures 9-10) being linked together in a housing (82, 
	It would have been to one of ordinary skill in the art at the time the invention was made to add the winder outside the housing to connect to the roller of display device of Howes, in view of Hamada, as suggested by Saylor et al., for the purpose of providing a rotation backup to the roller of the display device.
 
Allowable Subject Matter
Claims 13-14 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 13 discloses a feature of “wherein the push member comprises a roller rotating in contact with the flexible display.”  This feature, in conjunction with other features, as claimed in the combination features of the claims 11, 8 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 14 discloses the combination features of “a push member, wherein the push member comprises a roll spring supported by a roll guide, and wherein the push member is configured to push the roll toward the display guide.”  These features, in conjunction with other features, as claimed in the combination of the claims 8 and 1, were neither found to be disclosed, nor suggested by the prior art of records.   
.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- Kim [US 2017/0031387] discloses display apparatus; and
- Lee et al., [US 9,900,977] disclose rollable display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/28/2021